DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 09/10/2020. 
The Examiner acknowledges the preliminary amendment filed on 09/10/2020 in which claim amendments were submitted. 
Claims 31-50 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 06/22/2020 are noted. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 31, 38-43,  and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2001/0019965 A1 to Ochi in view of U.S. Patent Application Publication 2008/0045317 A1 to Seelig et al. (hereinafter Seelig).

Regarding Claim 31, and similarly recited Claims 39 and 45, (New) Ochi discloses a method in a computer for operating an electronic gaming system, the method comprising:
communicating with a gaming client operable by a player for playing an electronic game (figs. 1-2, [0063], [0065]-[0066]);
receiving a first signal from the gaming client encoding data representative of an identity of a player positioned at or near the gaming client (figs. 1-2, [0066], [0070] discloses the player's identification information that has been obtained by the authentication device 33 is sent to the central administrator 10);
in response to receiving the first signal, accessing a memory storage device storing a custom profile for the player ([0070]-[0071] discloses player identification information when game execution is requested, compares the received identification information with the identification information stored in the personal information storage unit);
causing a graphical user interface (GUI) to be generated on a display of the gaming client,
wherein causing the GUI to be generated includes presenting customized gaming options to the player according to the custom profile for the player, the customized gaming options including a listing of at least one electronic game (fig. 3, 13, and fig. 5, S11, where game entry processing unit creates and presents list of options to players at a gaming client; [0073]);
receiving a second signal from the gaming client encoding data representative of a selection of the electronic game by the player via the GUI ([0073], [0083] discloses the game entry processing unit 
in response to receiving the second signal, initiating the electronic game for play by the player on the gaming client according to the customized gaming options ([0073], [0083] discloses prompts the player through the terminal management device 31 to input such game content as game classifier, credits put at stake, desired opponent, public or private game, … the player inputs through the terminal management device 31 the type of game he or she wishes to play). 

However, Ochi does not explicitly disclose: 
receiving at least a third signal from the gaming client encoding data representative of player characteristics ascertained during game play by the player in the electronic game; and
in response to receiving the at least a third signal, updating the custom profile according to the player characteristics.
In a related invention, Seelig discloses:
receiving at least a third signal from the gaming client encoding data representative of player characteristics ascertained during game play by the player in the electronic game ([0068]-[0069]); and
in response to receiving the at least a third signal, updating the custom profile according to the player characteristics ([0071]-[0072], [0074]). 
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to incorporate updating the player profile during game play as disclosed in Seelig with the gaming system of Ochi in order to keep track of player actions during game play as it happens and further foster presenting a tailored or customized gaming experience to the player to increase and prolong player interest. 

Regarding Claim 38, (New) Ochi in view of Seelig discloses the method of claim 31, wherein presenting customized gaming options to the player comprises presenting a first set of gaming options to the player on the display at least one of:
prior to in time, and positioned above,
a second set of gaming options on the display (Ochi, [0073], [0083]).

Regarding Claim 40, and similarly recited claim 46, (New) Ochi in view of Seelig discloses the system of claim 39, wherein the processor is further configured to execute the program instructions to cause the system to:
receive the first signal from the gaming client by receiving the first signal relayed by the gaming client from a communication device carried by the player (Ochi, [0063] discloses game machines can be game devices using a personal computer).

Regarding Claim 41, and similarly recited Claim 47, (New) Ochi in view of Seelig discloses the system of claim 39, wherein the gaming client includes at least one of: a mobile device carried by the player, and a gaming device positioned in a gaming facility (Ochi, [0063]).

Regarding Claim 42, and similarly recited Claim 48, (New) Ochi in view of Seelig discloses the system of claim 39, wherein the processor is further configured to execute the program instructions to cause the system to:
cause the GUI to be generated on the display of the gaming client comprises by customizing at least one of:


Regarding Claim 43, and similarly recited Claim 49, (New) Ochi in view of Seelig discloses the system of claim 39, wherein the electronic game is at least one of: a tournament racing game, an arcade game, a video game, a puzzle game, a word game, a trivia game, a virtual reality game, an augmented reality game, or a card game (Seelig, figs. 3-7, [0049]).



Claims 32-37, 44, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2001/0019965 A1 to Ochi in view of U.S. Patent Application Publication 2008/0045317 A1 to Seelig et al. (hereinafter Seelig) and further in view of U.S. Patent Application Publication 2007/0202941 A1 to Miltenberger et al.

Regarding Claim 32, (New) Ochi in view of Seelig discloses the method of claim 31 but it does not explicitly disclose further comprising determining a location of the gaming client. 
In Miltenberger, it discloses an internet remote game server in which a casino acts as a host for client gaming devices (fig. 1). The system provides connected players a list of available games hosted by the casino ([0086], [0228]). In order for the player to actually access and play the games the player must pass a location check to ensure that the current location of the player is able to legally play the gaming options ([0101], [0122]-[0123] discloses if the client device is not located in a legal gaming jurisdiction, the server may not provide the interface that allows a game to be displayed to the client). It would have been obvious to implement a current location check as taught by Miltenberger in the game of 

Regarding Claim 33, (New) Ochi in view of Seelig and Miltenberger discloses the method of claim 32, wherein:
the first signal further encodes data representative of the location of the gaming client (Miltenberger, [0101]); and
determining the location of the gaming client comprises determining the location of the gaming client according to, and in responsive to receiving, the first signal (Miltenberger, [0100]-[0101] discloses authentication and determining location of game client).

Regarding Claim 34, (New) Ochi in view of Seelig/Miltenberger discloses the method of claim 33, wherein the data representative of the location of the gaming client includes at least one of: global positioning system (GPS) coordinates, an IP address, geo-fencing data, and a player reported location, of the gaming client (Miltenberger, [0101], [0122] discloses the game outcome server 201 may verify the location of the client device, such as using an IP address geolocation, GPS location or other suitable technology.).

Regarding Claim 35, (New) Ochi in view of Seelig/Miltenberger discloses the method of claim 32, wherein presenting customized gaming options to the player comprises presenting the customized gaming options to the player further according to the location of the gaming client (Miltenberger, [0051]-[0052]).



Regarding Claim 36, (New) Ochi in view of Seelig/Miltenberger discloses the method of claim 35, wherein:
determining the location of the gaming client comprises determining that the gaming client is located in a legal gambling jurisdiction (Miltenberger, [0122]-[0123]); and
in response to determining that the gaming client is located in a legal gambling jurisdiction, presenting the customized gaming options to the player including an electronic game involving real money wagering (Miltenberger, [0122]-[0123]), or
in response to determining that the gaming client is not located in a legal gambling jurisdiction, presenting the customized gaming options to the player not including the electronic game involving real money wagering.

Regarding Claim 37, (New) Ochi in view of Seelig/Miltenberger discloses the method of claim 36 further comprising:
further in response to determining the gaming client is located in the legal gambling jurisdiction, presenting the customized gaming options to the player including the electronic involving real money wagering subject to a limit including at least one of:
a wager amount, and
a type of electronic game,
according to the location of the gaming client ((Miltenberger, [0122]-[0123], [0127]-[0128]).

Regarding Claim 44, and similarly recited Claim 50, (New) Ochi in view of Seelig discloses the system of claim 39, but fails to explicitly disclose wherein the processor is further configured to execute the program instructions to cause the system to:
monitor a location of the gaming client; and
update the listing of at least one electronic game based on a jurisdictional authorization for the location.
In Miltenberger, it discloses an internet remote game server in which a casino acts as a host for client gaming devices (fig. 1). The system provides connected players a list of available games hosted by the casino ([0086], [0228]). In order for the player to actually access and play the games the player must pass a location check to ensure that the current location of the player is able to legally play the gaming options ([0101], [0122]-[0123] discloses if the client device is not located in a legal gaming jurisdiction, the server may not provide the interface that allows a game to be displayed to the client). Miltenberger discloses wherein the processor is further configured to execute the program instructions to cause the system to: monitor a location of the gaming client; and update the listing of at least one electronic game based on a jurisdictional authorization for the location ([0101], [0122]-[0123] discloses if the client device is not located in a legal gaming jurisdiction, the server may not provide the interface that allows a game to be displayed to the client).
It would have been obvious to implement a current location check as taught by Miltenberger in the game of Ochi/Seelig in order to ensure that players accessing the casino games from locations outside of the physical casino are legally able to play the games and avoiding legal complications.




Conclusion
Claims 31-50 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/S.N.H/Examiner, Art Unit 3715 
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715